DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on March 21, 2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments/arguments, the claim objections, 35 U.S.C. 102(a)(1) and 103 Claim Rejections previously set in the Non-Final Office Action mailed on 12/21/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 4-9, 11 and 14-20 are allowed. Claims 2-3, 10 and 12-13 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method for monitoring a signal, the method performed by a wireless device and comprising: receiving configuration information informing a monitoring occasion for detecting a wake up signal (WUS), wherein the monitoring occasion is related to discontinuous reception (DRX) cycle; and based on a first monitoring for detecting the WUS not being required, performing a second monitoring for detecting the WUS in a next monitoring occasion, wherein the first monitoring for detecting the WUS is not required based on a resource of the monitoring occasion overlapping a resource for a synchronization signal.

Regarding amended independent claim 1, the closest prior art of Tenny discloses a UE that monitors a downlink channel for paging transmissions (Tenny, [0045] ln 8-28, Fig. 6, Figs. 9-10). A mobile terminal (UE) receives parameters relating to a number of pages, where the pages are used along with DRX cycles to minimize the wake time required by the UE, thereby optimizing the power efficiency by reducing unnecessary wakeup periods resulting in power efficiency loss (Tenny, [0059]-[0060], [0070], Fig. 10, step 1002, [0073]). The paging and DRX cycle are selected for monitoring, where the paging indicates an occasion for the UE to monitor the downlink channel for paging transmissions (Tenny, [0045] ln 8-28, Fig. 6, [0070]-[0072], Fig. 9, [0074], Fig. 10). The receive parameters include a minimum number of indications to be read, where paging occasions are skipped once this number is reached. As shown in Fig. 10, pages are skipped by not performing step 1012, and also shown in Fig. 6 where UE 1 skips the 4th paging occasion 620 and the UE 2 skipping the 2nd and 4th paging occasion 620 (Tenny, Fig. 6, [0062]-[0063], Fig. 9, [0072], Fig. 10, [0073]-[0074]). The location of the paging occasions to be skipped is determined based on the location of the DRX cycle. The amount of paging occasions to be skipped is also based on the configuration information and DRX cycle. The length of the DRX cycle is set based on the length of the paging cycle.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method for monitoring a signal, the method performed by a wireless device and comprising: 
receiving configuration information informing a monitoring occasion for detecting a wake up signal (WUS), wherein the monitoring occasion is related to discontinuous reception (DRX) cycle; and 
based on a first monitoring for detecting the WUS not being required, performing a second monitoring for detecting the WUS in a next monitoring occasion, 
wherein the first monitoring for detecting the WUS is not required based on a resource of the monitoring occasion overlapping a resource for a synchronization signal” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 11 and 17 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473